Exhibit 10.61




UNITED NATURAL FOODS, INC.
2004 EQUITY INCENTIVE PLAN


PERFORMANCE UNIT AGREEMENT


 
This Performance Unit Agreement (this “Agreement”) effective as of
_____________, ____, between United Natural Foods, Inc. (the “Company”) and
_________________ (the “Participant”), who is an employee, consultant, or
non-employee director of the Company or a Subsidiary, evidences the award of
Performance Units to the Participant under the United Natural Foods, Inc. 2004
Equity Incentive Plan (the “Plan”).
 
In consideration of services rendered and agreed to be rendered, the Company
makes this Award of Performance Units to the Participant named in the first
sentence of this Agreement.  This Agreement and the issuance or transfer of
shares of the Company’s common stock or payment of cash are conditioned on the
following terms:
 
1.         Definitions.
 
All capitalized terms that are not otherwise defined in this Agreement shall
have the meanings set forth in the Plan.
 
 
(a)
Grant Date means _____________, ____.

 
 
(b)
Participant, solely for purposes of this Agreement, means the
employee,  consultant, or non-employee director designated above.

 
 
(c)
Performance Criteria means the performance factors and requirements specified in
Section 4 of this Agreement.

 
 
(d)
Performance Period means the period beginning on the Grant Date and ending on
_____________, ____.

 
 
(e)
Performance Unit means a right to receive a payment, in the form of a Share or
in the form of cash equal to the Fair Market Value of a Share, following the
successful attainment of the Performance Criteria to the satisfaction of the
Committee.

 
 
(f)
Unvested Performance Units means Performance Units granted pursuant to Section 2
of this Agreement as to which the Performance Criteria have not been satisfied
under Section 4 of this Agreement.

 
2.         Grant of Performance Units.
 
The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Plan, _________ Performance
Units.  A Performance Unit does not represent an equity interest in the Company
and carries no voting or dividend rights.
 

 
 

--------------------------------------------------------------------------------

 

3.         Vesting.
 
 
(a)
If the Performance Criteria set forth in Section 4 of this Agreement have been
satisfied as of the last day of the Performance Period, the Participant shall
vest in the Performance Units awarded under this Agreement and his rights to the
Performance Units shall become nonforfeitable as of the last day of the
Performance Period.  [Except as provided in Section 3[(b) or (c)] below, if such
Performance Criteria have not been satisfied as of the last day of the
Performance Period, all Performance Units awarded under this Agreement shall be
canceled immediately and shall not be payable to the Participant.]  Prior to the
payment of any Performance Units, the Committee shall certify in writing (which
may be set forth in the minutes of the Committee) that the Performance Criteria
and all other material terms of this Agreement have been met.

 
 
(b)
[In the event the Participant’s dies or becomes disabled  (within the meaning of
Section 22(e) of the Code)  before the end of the Performance Period, the
Participant shall vest in the Performance Units awarded under this Agreement and
his rights to the Performance Units shall become nonforfeitable as of the date
of death or disability.]

 
 
(c)
[In the event the Participant’s employment with the Company or any of its
Subsidiaries is terminated within twelve months after the Company obtains actual
knowledge that a Change in Control has occurred, the Participant shall vest in
the Performance Units awarded under this Agreement and his rights to the
Performance Units shall become nonforfeitable as of the date on which his
employment is terminated.]

 
4.         Performance Criteria.
 
[To Be Determined.]
 
5.         Payment.
 
 
(a)
The Company shall issue to the Participant one Share, or at the Committee’s
discretion shall pay to the Participant the Fair Market Value of one Share, for
each Performance Unit which has become vested with respect to a Performance
Period pursuant to Section 3 of this Agreement. Such payment shall be made no
later than March 15th of the calendar year next following the calendar year in
which a Performance Unit vested under Section 3.

 

 
2

--------------------------------------------------------------------------------

 

 
(b)
If the Participant dies after vesting pursuant to Section 3(a) of this Agreement
but before the Company makes the payment described in subsection (a), above,
such payment shall be made to the Participant’s duly designated Beneficiary
according to the same schedule as described above.

 
6.         Termination of Employment.
 
[Except as provided in Section 3[(b) or (c)] above,] if the Participant’s
employment with the Company terminates for any reason prior to the expiration of
the Performance Period, all then-Unvested Performance Units shall be canceled
immediately and shall not be payable to the Participant.
 
7.         Withholding.
 
The Participant acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Participant or his Beneficiary
any federal, state or local taxes of any kind required by law to be withheld
with respect to the grant to the Participant of the Performance Units or payment
to the Participant or his Beneficiary in accordance with Section 5 of this
Agreement, and to require that the Company be paid the amount of any federal,
state or local taxes required by law to be withheld.
 
8.           Amendment.
 
The Committee may in its sole discretion amend, modify or terminate this
Agreement, including, but not limited to, an action substituting another Award
of the same or a different type or changing the Performance Period, except to
the extent such amendment would increase the amount of compensation that would
otherwise be due upon attainment of the goal, within the meaning of Treas. Reg.
§ 1.162-27(e)(2)(iii)(A). Except as otherwise provided in the Plan or in this
Agreement or as necessary to conform this Agreement to mandatory provisions of
applicable federal or state laws, regulations or rulings, including but not
limited to Section 409A of the Code, the Committee shall obtain the
Participant’s consent before it amends this Agreement in a manner that
significantly reduces the Participant’s rights or benefits under this
Agreement.  Except as otherwise provided in this Section 8 or in the Plan, this
Agreement may not be amended or modified except by a written instrument executed
by the parties hereto.
 
9.         Determinations by the Committee.
 
Determinations by the Committee shall be final, binding and conclusive with
respect to the interpretation of the Plan and this Agreement.
 
10.       Provisions of the Plan.
 
This grant is subject to the provisions of the Plan, which is incorporated into
this Agreement by reference and a copy of which is furnished to the Participant
with this Agreement (or which previously has been furnished to the
Participant).  This Agreement, read together with the Plan, represents the
entire understanding and agreement between the Company and the Participant, and
shall supersede any prior agreement and understanding between the parties with
respect to the matters contained herein.
 

 
3

--------------------------------------------------------------------------------

 

11.       Notices and Payments.
 
Any notice required or permitted to be given to the Participant or his
Beneficiary under this Agreement shall be in writing and shall be deemed
effective upon personal delivery or upon deposit in the United States mail with
postage and fees prepaid.  Any notice or communication required or permitted to
be given to the Company under this Agreement shall be in writing and shall be
deemed effective only upon receipt by the Secretary of the Company at the
Company’s principal office.
 
12.       Waiver.
 
The waiver by the Company of any provision of this Agreement at any time or for
any purpose shall not operate as or be construed to be a waiver of the same or
any other provision of this Agreement at any subsequent time or for any other
purpose.
 
13.       Governing Law.
 
The validity and construction of this Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of any
provision of this Agreement to the substantive law of another jurisdiction.
 


 


 


 
[Signature page follows]
 


 


 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Participant has accepted and signed this
Agreement, all on the day and year first mentioned above.
 





 
UNITED NATURAL FOODS, INC.
             
By: ____________________________
 
Title:
                         
______________________________
 
Participant




 
5

--------------------------------------------------------------------------------

 
